Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2018/0239555) in view of Chen (US 10,552,085) and in further view of Colgrove (US 7,293,133).
In regards to claims 1, 7, and 13, taking claim 7 as exemplary Cao teaches
A data storage system, comprising: (fig. 15. computer system 1500)
processing circuitry and memory coupled to the processing circuitry, (fig. 15, processing unit 1510 is directly connected/coupled to the memory “enclosure” 1560 and its subsystem memories RAM 1562, cache 1564, and storage system 1566) 
the memory storing instructions, wherein the instructions, when executed by the processing circuitry, cause the processing circuitry to:  (¶132-133 teaches that the system memory 1560 can consist of a computer readable media that stores a program or program modules that are executed on the processing unit to perform functions).
wherein the data storage system further includes at least one secondary storage enclosure that is indirectly connected to the storage processor; (fig. 15 and ¶134 teaches the computer system can be connected to external devices 1530 that can be external disk arrays, RAID systems, and/or data archival systems that the processing unit 1510 communicates with 
Cao further teaches that in ¶50-52 and 58 that data for applications is generated and monitored such that it is selectively allocated to available internal storage space if space is available 
Cao may not explicitly teach the entirety of the remaining limitations of:
selectively allocate data storage space for storing data storage metadata from non-volatile data storage devices contained in a first storage enclosure that is directly connected to at least one storage processor of a data storage system
generate data storage metadata within the data storage system; and 
store the data storage metadata generated within the data storage system into the data storage space that was selectively allocated for storing data storage metadata from the non-volatile data storage devices contained in the first storage enclosure.
	Chen teaches that a storage aggregate (i.e. enclosure) of a server (see 321 of Fig. 3A) can comprise a plurality of multiple drives (C14:33-34) and that context metadata and other metadata (C3:62-C6:23) can be used to manage the associated data stored on them.
	Therefore, with the teachings of Cao and Chen, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to be able to modify Cao, such that the memory 1560 and storage system 1566 of Cao (see fig. 15) comprised a plurality of flash devices.  The motivation for doing so is that data can be striped across multiple storage devices such as to improve access and performance throughput.)  
	The combination of Cao and Chen may not explicitly teach that the data generated, selectively allocated and stored is metadata.  
	Colgrove teaches in C8:53-56 teaches that metadata can be handled and migrated between tiers/storage classes the same way as application data.
	Therefore, with the teachings of Colgrove, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to be able to further modify 
In regards to claims 2, 8, and 14 the combination of Cao, Chen and Colgrove as per claims 1, 7, and 13 respectively with Cao further teaching
wherein selectively allocating data storage space for storing data storage metadata further includes selecting available data storage space located in the non-volatile data storage devices contained in the first storage enclosure over available data storage space located in non-volatile data storage devices contained in the secondary storage enclosure. (fig. 1, ¶50-58 that data for applications is generated and monitored such that it is selectively allocated to available internal storage space if space is available, and if not, data is selectively migrated to the external storage to make room in the internal storage space) 
In regards to claims 3, 9, and 15 the combination of Cao, Chen and Colgrove as per claims 2, 8, and 14 respectively with Cao further teaching
moving host data from the non-volatile data storage devices contained in the first storage enclosure to non-volatile data storage devices contained in the secondary storage enclosure in order to create data storage space available for allocation from non-volatile data storage devices contained in the first storage enclosure to store the data storage metadata. (fig. 1, ¶50-58 that data for applications is generated and monitored such that it is selectively allocated to available internal storage space if space is available, and if not, data is selectively migrated to the external storage to make room in the internal storage space)
In regards to claims 4, 10, and 16 the combination of Cao, Chen and Colgrove as per claims 3, 9, and 15 respectively with Chen further teaching   
identifying unused data storage space in the non-volatile data storage devices contained in the first storage enclosure in order to create data storage space available for allocation from the non-volatile data storage devices contained in the first storage enclosure to store the data storage metadata. (C11:15-17, teaches that garbage collection processes can be used to recycle nonvolatile memory)
In regards to claims 5, 11, and 17  the combination of Cao, Chen and Colgrove as per claims 4, 10, and 16 respectively with Chen further teaching   
evenly distributing the data storage metadata across the non-volatile data storage devices contained in the first storage enclosure such that each non-volatile data storage device contained in the first storage enclosure stores the same amount of data storage metadata. (C16:2-23 teaches that data and/or metadata can be evenly distribute via striping data (or metadata) to each disk/drive/device.)
In regards to claims 6, 12, and 18 the combination of Cao, Chen and Colgrove as per claims 4, 10, and 16 respectively with Chen further teaching  
wherein the data storage metadata includes mapping metadata that identifies the locations of blocks of physical non-volatile storage that are mapped to corresponding portions of a logical address space of a logical volume that is accessed by host I/O requests received and processed by the data storage system. (C3:62-C6:23 describes the use of context and/or second metadata that can include mapping information between LBAs and physical blocks that can be used by host to locate physical data (i.e. determine a physical block address) along with tracking, monitoring, and migrating the data/metadata.) 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302.  The examiner can normally be reached on 12-8:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 5712724140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON W BLUST/Primary Examiner, Art Unit 2137